DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.

Claim Interpretation
In the amendment dated 19 November 2021 to Claim 1, applicant has added limitations relating to a “second void”.   The only “void” that was found in the specification refers to the gap between the object and the support structure (as shown in Figure 2, Item 3.  The “first void” is interpreted as being filled with unconsolidated powder material, based on Page 4, Line 20 of the specification.  The “second void” appears to be referring to the spacing between the bridge portions (Figure 3, Item 5/5a) that exist in the void (3) between the two structures. This “second void” is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TODD (GB2515287) in view of  FRUTH (US5897825), further in view of  SUTCLIFFE (EP 3461575 A1) and MILLER (US 20180154441 A1).
As to claim 1, TODD teaches a method of manufacturing a component by additive layer manufacturing (Page 1, Lines 3-6 teach the method involves additive layer manufacturing.), the method comprising: forming the component (Figure 6, Item 20)  and at least one support structure (Figure 11, Item 27) by consolidating (Page 7 Line 27-Page 8, Line 3 teach that the component and support are built up of layers of deposited powder that are melted by a beam.) being at least partially spaced by a first void containing unconsolidated powder material; (Figure 11 teaches a void between the component (20) and the support (27) with powder in between.) and applying the heat source to an uppermost layer of the deposited powder material creating a melt pool that penetrates through one or more consolidated layers of the formed component and extends from the component to contact the support structure. (Figure 11 teaches a beam (9) that applies heat to the uppermost layer of material. Figure 11 teaches a melt pool (30) that extends from the component (20) to the void and transfers heat (29) into the surrounding area.) (Page 8, Lines 4-6 teach that the heat travels through the product and into the support (27).)
TODD does not explicitly disclose forming a plurality of bridge portions equally spaced apart from each other at intervals and formed between the component and support structure, such that a second void is located between each of the plurality of bridge portions.
However, FRUTH teaches forming a plurality of bridge portions spaced apart from each other at intervals and formed between the component and support structure, such that a second void is located between each of the plurality of bridge portions. (Figure 2 teaches a component (6) that overhangs a support (22) with an intermediate layer (23) of material. Col. 4, Lines 19-31 teach the solidification of discrete locations of the intermediate layer (23) in order to produce a perforated bonding between the component and support.  This solidification occurs via an irradiation device, similar to TODD.  The discrete solidified locations in FRUTH are interpreted as having less solidified material in between in the “second void”.  Since the “second void” of applicant’s claim is interpreted as having unconsolidated material in it (instead of an empty space), the “second void” of TODD in view of FRUTH having less solidified material in it is interpreted as the same.)
One of ordinary skill would have been motivated to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD in order to sufficiently support the component during construction (FRUTH, Col. 4, Lines 24-25) via a method that facilitates the detachment of the supporting structure after finishing the object. (FRUTH, Col. 4, Lines 30-31)
Although not explicitly disclosed by TODD in view of FRUTH, SUTCLIFFE provides evidence that the melt pool can span a small gap to create a connection between two spaced layers of material. (Figure 3 teaches that melt pools (203c) can be spaced apart (see the top layer (201c)) and connect a  top layer to a lower layer across multiple layers of the powder.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
TODD in view of FRUTH does not explicitly disclose forming the plurality of bridge portions equally spaced from each other. (FRUTH, Col. 4, Lines 19-24 teach the spacing of the consolidated portions of the envelope/intermediate region is controlled, thus can be positioned as desired by the user/artisan.)
However, MILLER teaches forming the plurality of bridge portion equally spaced from each other. (Figure 6 teaches a support structure (horizontal portion, 614) with bridge portions (supports, 616) that span the gap/void between the object (600) and support (614).  Figure 6 suggests by illustration that the supports are equally spaced from one another.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MILLER, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figure.  Additionally, ¶0038 teaches that the desired surface quality of the object may be used to determine “the” distance between supports.  “The” distance, along with the disclosure of Figure 6 is the support for the interpretation of MILLER that the supports are equally spaced.)
One of ordinary skill in the art would have been motivated to apply the known equal spacing of the supports technique of MILLER to the supports of TODD in view of FRUTH in order to achieve a desired surface quality of the object. (MILLER ¶0038)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known equal spacing of the supports technique of MILLER to the supports of TODD in view of FRUTH because it has 

As to claim 2, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches the method according to claim 1, further comprising depositing and consolidating the powder material in each layer to form a horizontal cross-section of the at least one support structure prior to consolidating the powder material to form the horizontal cross-section of the component. (TODD, Figure 1 teaches the apparatus with a beam (9) to consolidate the deposited powder.  Figure 11 teaches the support is beneath the component in the build direction, and thus will be consolidated first when building the support and component.)

As to claim 3, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches the method according to claim 1, wherein the first void has a thickness equal to the thickness of one or more of the layers of deposited powder material. (TODD, Figure 11 teaches at least one layer of powder between the support (27) and the component (20).)

As to claim 5, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches the method according to claim 1, further comprising forming an overhang of the component and forming the support structure below the overhang such that the first void containing unconsolidated powder spaces apart the overhang and the support  (TODD, Figure 11 teaches the component (20) has an overhang over the support (27) and that there is a gap between the two with unconsolidated powder.)

As to claim 6, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches the method according to claim 5, further comprising forming at least one bridge portion of the plurality of bridge portions that bridges the overhang of the component and the support structure by heating the consolidated powder material forming the overhang to form the melt pool that extends through the first void to the support structure. (TODD, Figure 11 teaches a heat source (9) that heats the overhang portion. Figure 11 teaches a melt pool (30) that extends from the component (20) to the void and transfers heat (29) into the surrounding area.) (Page 8, Lines 4-6 teach that the heat travels through the product and into the support (27).  The application of the technique of FRUTH and the teachings of SYMEONIDIS are relied upon for teaching this melt pool forms a bridge portion.)

As to claim 8, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches the method according to claim 1, wherein the component is a component of a gas turbine engine. (TODD, Page 5, Lines 7-8 teach the creation of a component for a gas turbine engine.)

As to claim 9, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches a component manufactured according to the method of claim 1. (TODD, Page 5, Lines 5-6 teach the creation of a component.) 

As to claim 10, TODD in view of FRUTH, SUTCLIFFE, and MILLER teaches a gas turbine engine comprising a component according to claim 9. (TODD, Page 5, Lines 7-8 teach the creation of a component that is designed to be used in a gas turbine engine.) 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TODD (GB2515287) in view of  FRUTH (US5897825), further in view of MOTTIN (US8684069) and LEVY (WO 2012131481 A1).
As to claim 1, TODD teaches a method of manufacturing a component by additive layer manufacturing (Page 1, Lines 3-6 teach the method involves additive layer manufacturing.), the method comprising: forming the component (Figure 6, Item 20)  and at least one support structure (Figure 11, Item 27) by consolidating consecutive layers of deposited powder material using a heat source, the component and the support structure  (Page 7 Line 27-Page 8, Line 3 teach that the component and support are built up of layers of deposited powder that are melted by a beam.) being at least partially spaced by a void containing unconsolidated powder material; (Figure 11 teaches a void between the component (20) and the support (27) with powder in between.) and applying the heat source to an uppermost layer of the deposited powder material creating a melt pool that penetrates through one or more (Figure 11 teaches a beam (9) that applies heat to the uppermost layer of material. Figure 11 teaches a melt pool (30) that extends from the component (20) to the void and transfers heat (29) into the surrounding area.) (Page 8, Lines 4-6 teach that the heat travels through the product and into the support (27).)
TODD does not explicitly disclose forming a plurality of bridge portions equally spaced apart from each other at intervals and formed between the component and support structure, such that a second void is located between each of the plurality of bridge portions.
However, FRUTH teaches forming a plurality of bridge portions spaced apart from each other at intervals and formed between the component and support structure, such that a second void is located between each of the plurality of bridge portions. (Figure 2 teaches a component (6) that overhangs a support (22) with an intermediate layer (23) of material. Col. 4, Lines 19-31 teach the solidification of discrete locations of the intermediate layer (23) in order to produce a perforated bonding between the component and support.  This solidification occurs via an irradiation device, similar to TODD.  The discrete solidified locations in FRUTH are interpreted as having less solidified material in between in the “second void”.  Since the “second void” of applicant’s claim is interpreted as having unconsolidated material in it (instead of an empty space), the “second void” of TODD in view of FRUTH having less solidified material in it is interpreted as the same.)
One of ordinary skill would have been motivated to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD in order to sufficiently support the component during construction (FRUTH, Col. 4, Lines 24-25) via a method that facilitates the detachment of the supporting structure after finishing the object. (FRUTH, Col. 4, Lines 30-31)
Although not explicitly disclosed by TODD in view of FRUTH, MOTTIN provides evidence that the melt pool can span a small gap to create a connection between the component and a support. (Col. 2, Lines 32-35)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
TODD in view of FRUTH does not explicitly disclose forming the plurality of bridge portions equally spaced from each other. (FRUTH, Col. 4, Lines 19-24 teach the spacing of the consolidated portions of the envelope/intermediate region is controlled, thus can be positioned as desired by the user/artisan.)
However, LEVY teaches forming the plurality of bridge portions equally spaced from each other. (Figure 2 teaches bridge portions (attachment elements, 6) that interconnect an overhang (overhand surface, 2a) of the object (part, 2) and support surface (grid-like auxiliary structure, 4/5).  The Figure suggests by illustration that the attachment points are evenly spaced.   The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice LEVY, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figure. Additionally, Page 6, ¶6 (Starting with: Below the heat sink…) teaches the support structure support part surfaces at regularly spaced or evenly distributed locations using special attachment points.)
One of ordinary skill in the art would have been motivated to apply the known equal spacing of the supports technique of LEVY to the supports of TODD in view of FRUTH in order to directly support part surfaces at regularly spaced or evenly distributed locations. (LEVY, Page 6, ¶6) and promote easy removal of the support structures through pre-defined breaking points. (LEVY, Page 2, ¶6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known equal spacing of the supports technique of LEVY to the supports of TODD in view of FRUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, TODD in view of FRUTH, MOTTIN, and MILLER teaches the method according to claim 1, wherein the first void has a thickness equal to the thickness of one or more of the layers of deposited powder material. (TODD, Figure 11 teaches at least one layer of powder between the support (27) and the component (20).)

As to claim 4, TODD in view of FRUTH, MOTTIN, and MILLER teaches the method according to claim 3, wherein the thickness of the first void is equal to the thickness of between 2 to 5 layers of deposited powder material. (TODD, Figure 11 teaches powder between the support (27) and the component (20), yet fails to disclose the void thickness.)
However, MOTTIN teaches the thickness of the first void is equal to the thickness of between 2 to 5 layers of deposited powder material. (Col. 3, Lines 65-67 teach that one layer is in the range of 10 µm to 100 µm.  Col. 4 Lines 43-44 teach that the gap is 50 µm to 500 µm.  This teaches a range of 2 to 5 layers, which teaches the claimed range.)
One of ordinary skill would have been motivated to apply the known void thickness of MOTTIN to the fabrication method of TODD in order to apply a known gap size (MOTTIN teaches a gap size of one layer or many layers. Col. 2, Lines 32-35 teach that the gap can create sticking points, which are interpreted as bridge portions.) in order to limit the roughness of the side surfaces of the formed part. (MOTTIN, Col. 4, Lines 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known void thickness of MOTTIN to the fabrication method of TODD because it has been held to be prima facie obvious to .

Response to Arguments
Applicant’s arguments, see remarks, filed 20 August 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues (generally) that TODD and FRUTH (along with SYMEONIDIS, MILLER, MOTTIN and LEVY) do not teach equally spaced apart bridge portions that are separated by a second void. 
See the “Claim Interpretation” section for the interpretation of “second void” in relation to applicant’s disclosure.  There appears to be little to no support for this limitation outside of the drawings, and the “second void” limitation is interpreted as a gap between the bridge portions that is filled with unconsolidated powder material.
The rejection of the newly added limitation relies on TODD and FRUTH in combination, where TODD is relied upon for teaching forming a bridge portion through a gap (first void) of unconsolidated powder material (See Figure 11), such that is multiple of these “bridge portions” were created between the object and support, there would be a second void filled with unconsolidated material.  To teach the plurality of bridge portions between an object and support, FRUTH (Figure 2 and Col. 4, 
Applicant also argues that the references do not teach equal spacing, yet does not specifically disparage the cited portions of the references used in the rejection. 
Examiner respectfully asserts that MILLER and LEVY both teach equal spacing in the drawings, and written disclosure as indicated in the rejections above.  See MILLER Figure 6 and ¶0038 along with LEVY Figure 2 and Page 6 (¶6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
HALLIDAY (US 20160229127 A1)	teaches in ¶0036 that spacing may be uniform or may vary depending upon the support requirements.
STAVA (US 20150066178 A1) teaches in ¶0041 that spacing between contact points can be substantially the same.
CICCOLO (EP 0655317 A1) teaches that dots can be spaced depending on support needs of the structure.  See ¶0025 and Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726